Case 2:20-cv-02291-DOC-KES Document 170 Filed 09/03/20 Page 1iof1 Page ID #:2666

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 20-02291-DOC (KESx) Date: September 3, 2020

 

Title: LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers] Order Setting Mediation to Continue Prior Efforts
Toward Settlement

In continuation of the parties’ good faith efforts toward reaching a global
resolution of this case for the collective benefit of all involved, especially the
unsheltered residents of Los Angeles, the Court hereby SCHEDULES a mediation
for Thursday, September 10, 2020 at 10:00 a.m. In order to comply with public
health guidance, the mediation shall be held at the County of Los Angeles’ Hall of
Administration located at 500 West Temple Street, Los Angeles, CA 90012.

It is ORDERED that the following parties and individuals shall participate in
the mediation: Plaintiffs LA Alliance for Human Rights ef a/.; Intervenors Los
Angeles Community Action Network and Los Angeles Catholic Worker;
Defendant City of Los Angeles, including Mayor Eric Garcetti, City Council
President Nury Martinez, Councilmember Joe Buscaino, and City Administrative
Officer Richard Llewellyn, Jr.; and Defendant County of Los Angeles, including
Board of Supervisors Chair Kathryn Barger and Supervisor Mark Ridley-Thomas.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES — GENERAL Initials of Deputy Clerk CB

1
